                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                         CASE NO. 3:21-CV-173-MOC-DCK

 TRAVELERS CASUALTY AND SURETY                           )
 COMPANY OF AMERICA,                                     )
                                                         )
                Plaintiff,                               )
                                                         )
    v.                                                   )   ORDER
                                                         )
 JELD-WEN HOLDING, INC. et al.,                          )
                                                         )
                Defendant.                               )
                                                         )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 29) filed by Walter E. Brock, Jr., concerning Courtney A.

Palko, on August 20, 2021. Courtney A. Palko seeks to appear as counsel pro hac vice for Third-

Party Defendant Old Republic Insurance Company. Upon review and consideration of the motion,

which was accompanied by submission of the necessary fee and information, the Court will grant

the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 29) is GRANTED. Courtney A.

Palko is hereby admitted pro hac vice to represent Third-Party Defendant Old Republic Insurance

Company.

         SO ORDERED.


                               Signed: August 20, 2021




      Case 3:21-cv-00173-MOC-DCK Document 31 Filed 08/20/21 Page 1 of 1
